To compel respondent to levy a tax sufficient to pay the claim of relator, under a contract to furnish a water supply.
On coming in of the answer, issues were framed and sent down for trial.
Granted May 18, 1894, with costs.
An objection that the prayer of a petition for mandamus to compel a village, incorporated under the general village incorporation act, to levy a tax sufficient to pay the amount due on a contract to furnish a water supply for the prevention of fires, is not sufficiently definite, in that it is not ascertainable from said prayer whether a special or a general assessment is asked for, is untenable, as the court can and will direct, as to the nature of the assessment, if a mandamus is granted.
On October 23, 1894, relator filed a petition praying that the members of said village council might be adjudged guilty of contempt for not complying with the order. Kelator filed an answer Nov. 16, 1894, setting forth that they had adopted a resolution November 12, 1894, directing the assessor to spread the taxes and that relator’s representative had expressed himself entirely satisfied with the action taken.